Citation Nr: 0928279	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-38 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbago. 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1969. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

For the entire appeal period, the Veteran's lumbago is 
manifested by forward flexion of the thoracolumbar spine 
limited to 55 degrees with painful motion; objective evidence 
of muscle spasm, lumbar flattening, and abnormal gait; and 
left sciatic nerve syndrome, approximating no more than mild 
neuralgia or neuritis; without evidence of ankylosis of the 
spine, incapacitating episodes, or any additional 
neurological manifestations.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
higher, for lumbago have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243, General Rating Formula for Diseases and 
Injuries of the Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim of 
entitlement to a rating in excess of 10 percent for his lower 
back disability arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven.  As such, 
no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA with 
respect to the Veteran's initial rating claim.  

Pertinent to the duty to assist, the Veteran's service 
treatment records and private treatment records have been 
obtained and considered.  The Veteran has not identified, and 
the record does not otherwise indicate, any additional, 
outstanding medical records that are necessary to decide his 
claim.  In addition, the Veteran was provided with VA 
examinations concerning his spine in July 2007 and November 
2007.  He has not argued that these examinations are 
inadequate for rating purposes.  

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist the Veteran under the VCAA, at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, as in the present case, evaluation of the 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of staged 
ratings is required.  Fenderson v. Brown, 12 Vet. App. 119, 
126 (1999).  Staged ratings are appropriate when the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibits 
symptoms that would warrant different ratings during the 
course of the appeal.  Id.; Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

In the instant appeal, the Veteran's lower back disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 5299-5237.  A designation of a diagnostic code that 
ends in "99" reflects that the disability is a condition 
not specifically listed in the rating schedule, and 
hyphenation with another diagnostic code indicates that the 
disability has been rated as analogous to the second code 
listed.  See 38 C.F.R. §§ 4.20, 4.27.  Under 38 C.F.R. § 
4.71a, DCs 5235 through 5243 relate to the spine, and DC 5237 
concerns lumbosacral or cervical strain.

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his lower back disability because he 
has limited forward flexion, pain on motion, spasms, 
tenderness, and flare-ups that further limit his range of 
motion.

When evaluating musculoskeletal disabilities based on 
limitation of motion, VA must consider granting a higher 
rating in cases where the evidence demonstrates functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, if such factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.10, the basis of a disability evaluation 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  

38 C.F.R. § 4.40 provides that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the veteran's visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

With respect to the joints, 38 C.F.R. § 4.45 provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  In 
particular, inquiry will be directed to whether there is more 
or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.

The diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
DeLuca, 8 Vet. App. 202.
 
The rating schedule is intended to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
encompasses DCs 5235 through 5243.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, a 10 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height. 
 
A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 
 
A 40 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Under Note (1), any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under 
appropriate diagnostic codes.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
See also Plate V.

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
as stated in Note (2).  Provided that the examiner supplies 
an explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Under Note (4), each range of motion measurement should be 
rounded to the nearest five degrees.
  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

In cases involving intervertebral disc syndrome, such 
condition shall be evaluated (preoperatively or 
postoperatively) either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (IVDS Formula), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The IVDS Formula is 
based on frequency of incapacitating episodes within the past 
12 months and provides for ratings of 10, 20, 40, and 60 
percent.  Note (1) provides that, for purposes of such 
evaluations, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

In the instant case, the Veteran's claims file includes 
records from his treating chiropractor, Dr. Pavlik, and VA 
examinations dated in July 2007 and November 2007.  The Board 
notes that Dr. Pavlik indicated in a September 2007 letter 
that the Veteran has intervertebral disc syndrome of the 
lumbar spine.  In contrast, an MRI conducted in connection 
with the July 2007 VA examination revealed well-preserved 
disc spaces and a normal lumbar spine.  Regardless, at the 
July and November 2007 VA examinations, the Veteran reported 
no incapacitating episodes due to his lower back disability 
within the past 12 months.  As such, the Veteran is not 
entitled to a compensable rating for his lower back 
disability under the IVDS Formula, and the General Rating 
Formula will be applied.

Dr. Pavlik's treatment records, dated from February 2002 
through May 2007, indicate that the Veteran was regularly 
treated for lower back pain, which radiated into his left 
thigh and calf and occasionally into his ankle.  See, e.g., 
April and May 2007 records.  Examinations conducted during 
the year preceding the filing of his current claim revealed 
fixations at L2-L5, restricted range of motion, and moderate 
muscle tightening in the lower back.  See records dated from 
September 2006 through April 2007.  The Veteran was treated 
during this period with spinal manipulation, electrical 
stimulation therapy, and hot or cold pack therapy.

The Veteran was provided with VA examinations in July 2007 
and November 2007 concerning his spine and peripheral nerves.  
In July 2007, the Veteran reported having had pain in the 
left sciatic nerve and low back since 1969, which was fairly 
stable until 2001 or 2002.  He then began experiencing 
increased daily pain which radiated to his left thigh and 
mid-calf, along the sciatic nerve distribution.  He described 
the pain as sudden, constant, and knife-like, with moderate 
severity, or a 4 to 5 on a 10-point scale. 

The Veteran further stated that he had flare-ups once or 
twice a month which were precipitated by mowing, twisting, 
lifting, and riding in a car for more than 30 minutes.  He 
stated that the flare-ups lasted for one to four days, with 
an intensity of 8 to 9 on a 10-point scale, and resulted in 
moderate additional limitation of motion.  They were relieved 
by heat, rest, and chiropractic treatments.  The Veteran 
reported that monthly chiropractic treatments had helped his 
lower back not get any worse.

In addition to pain, the Veteran subjectively complained of 
numbness, dysethesias (described as a crawling sensation 
along the path of the sciatic nerve), decreased motion, 
stiffness, and muscle spasms in his low back.  He reported no 
problems with urinary or fecal incontinence or voiding.  He 
stated that he had retired from his position as an aircraft 
mechanic due to a combination of age or duration of work and 
back pain.  The Veteran indicated that he had to cut down on 
exercise over the previous five to six years, but he still 
did some mowing and yard work.  He reported that he could 
walk more than 1/4 mile but less than a mile.  He denied any 
incapacitating episodes within the past 12 months.

Physical examination of the Veteran's thoracolumbar spine 
revealed evidence of muscle spasm, pain on motion, and 
tenderness, but not with sufficient severity to result in 
abnormal gait or spinal curvature.  However, there was 
evidence of lumbar flattening and a mild left-sided antalgic 
gait.  There was no evidence of muscle atrophy, guarding, or 
weakness; posture and head position were normal; and the 
spine was symmetrical in appearance.

Motor testing revealed no functional impairment in the lower 
extremities.  However, sensory examination revealed impaired 
vibration, pain (pinprick), and light touch in the left lower 
extremity.  Specifically, there was some increased 
hypasthesia in the left thigh, calf, and foot related to the 
left sciatic nerve.  Additionally, reflex testing revealed 
hypoactive left and right knee reflexes and no left or right 
ankle jerk reflexes.  There was no evidence of loss of 
bladder or bowel control or spinal ankylosis.  

Range of motion testing of the thoracolumbar spine revealed 
forward flexion to 55 degrees with active motion and 57 
degrees with passive motion, extension to 30 degrees with 
active and 33 degrees with passive motion, right lateral 
flexion to 20 degrees with active and 22 degrees with passive 
motion, left lateral flexion to 20 degrees with active and 28 
degrees with passive motion, right lateral rotation to 20 
degrees with active and passive motion, and left lateral 
rotation to 25 degrees with active and passive motion.  The 
Veteran had pain on active and passive motion and after 
repetitive use, but no additional loss of motion on 
repetitive use.  

The Veteran was diagnosed with neuralgia of the sciatic 
nerve, left-sided L4-L5 radiculopathy, with evidence of 
neuritis and neuralgia but no paralysis.  The VA examiner 
indicated that the Veteran's nerve dysfunction mildly 
affected his daily activities of bathing and dressing; 
moderately affected chores, shopping, and traveling; and 
severely affected exercise, sports, and recreation.

In the November 2007 VA examination, the Veteran reported 
having low back pain with activity.  He described the pain as 
sore and aching, with mild severity that lasted for hours and 
occurred on one to six days a week.  He reported no radiation 
of pain or flare-ups at that time.  Physical examination and 
testing revealed limited range of motion with flexion limited 
to 65 degrees, no evidence of ankylosis, and impaired 
vibration and light touch of the left lower extremity.  The 
Veteran was diagnosed with lumbago and sciatica.

Based on the lay and medical evidence of record, the Board 
finds that the Veteran is entitled to an initial rating of 20 
percent, but no higher, for his lower back disability.  In 
this regard, the July 2007 VA examination reflects that such 
disability is manifested by forward flexion of the 
thoracolumbar spine limited to 55 degrees, with pain on 
motion and repetitive use.  Additionally, there was objective 
evidence of muscle spasms, lumbar flattening, and a mild 
antalgic left-sided gait, without evidence of ankylosis.  See 
38 C.F.R. § 4.71a, General Rating Formula.  The Veteran 
reported that such symptoms had been present continuously 
since approximately 2001 or 2002, and his private treatment 
records confirm regular treatment for lower back pain, 
restricted range of motion, and muscle spasms.  However, the 
Board finds that the Veteran is not entitled to an initial 
rating in excess of 20 percent as the evidence of record 
fails to show that his lower back disability is manifested by 
forward flexion limited to 30 degrees or less, or ankylosis 
of the thoracolumbar or entire spine, even when considering 
any additional functional impairment as a result of painful 
movement, including use during flare-ups.  See DeLuca, 8 Vet. 
App. 202.  

The Board observes that the Veteran's lower back disability 
has neurological manifestations, which are to be rated 
separately from orthopedic manifestations.  See General 
Rating Formula, Note (1).  In this regard, the Board notes 
that the Veteran is already separately service-connected for 
left nerve sciatic syndrome, evaluated as 10 percent 
disabling under DC 8720, effective April 30, 2007.  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves 
are rated on the basis of degree of paralysis, neuritis, or 
neuralgia.  The term "incomplete paralysis" indicates a 
degree of impaired function substantially less than the type 
of picture for complete paralysis given for each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See id., Note.  When the involvement is wholly 
sensory, the rating for incomplete paralysis should be for 
the mild, or, at most, the moderate degree.  Id.  Neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.
Neuritis and neuralgia of the sciatic nerve are rated using 
these criteria under DCs 8620 and 8720, respectively.

The Board finds that the evidence of record shows that the 
Veteran's left nerve sciatic syndrome associated with his 
lower back disability is manifested by impaired vibration, 
pain (pinprick), light touch, and hypasthesia.  As such 
manifestations are wholly sensory, the Board finds that the 
evidence does not support a disability rating in excess of 10 
percent.  Moreover, the Board finds that the evidence of 
record does not demonstrate any additional neurological 
manifestations of the Veteran's lower back disability.  

Additionally, the Board has considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  After a thorough review of the record, 
including lay and medical evidence, the Board finds no basis 
upon which to assign a rating in excess of 20 percent for the 
Veteran's lower back disability under any alternate code. 

In making this decision, the Board has considered whether the 
Veteran is entitled to staged ratings for his lower back 
disability.  See Fenderson, supra.  Upon review of the 
evidence of record, the Board finds that the Veteran's lower 
back disability symptomatology has been stable throughout the 
appeal period and, therefore, staged ratings are not 
appropriate. 

Finally, the Board has considered whether this case should be 
referred to appropriate officials for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
Here, the evidence of record reflects that the Veteran 
retired from his job as an aircraft mechanic in December 2006 
due to a combination of age or duration of work and back 
pain.  See  July 200and November 2007 VA examinations.  There 
is no evidence of hospitalization due to the Veteran's lower 
back disability.  

The criteria in VA's rating schedule are designed to 
compensate for average impairments in earning capacity 
resulting from a service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In the 
present case, the objective medical evidence of record shows 
that manifestations of the Veteran's service-connected back 
disability do not result in a marked functional impairment in 
any way or to a degree other than that addressed by VA's 
Rating Schedule.  Therefore, the Board finds that the 
evidence of record does not demonstrate that the Veteran's 
lower back disability presents such an exceptional or unusual 
disability picture as to require consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  See Thun 
v. Peake, 22 Vet. App. 111, 118 (2008); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).  


ORDER

An initial rating of 20 percent, but no higher, for lumbago 
is granted, subject to the laws and regulations governing 
payment of monetary benefits. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


